Citation Nr: 1501259	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-05 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from May 1977 to September 1977, and from May 1978 to July 1981.   

This matter is before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to a TDIU, entitlement to higher ratings for service-connected right wrist and ankle disabilities, entitlement to service connection for a right knee disability, and a claim to reopen service connection for a back disability.  

The Veteran perfected a timely appeal of all issues except the claim for a TDIU.  In March 2013, the Board denied the rating claims.  The Veteran subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court), asserting that the Board committed error by not considering the claim for a TDIU.  

In September 2013, a Joint Motion for an Order Vacating the Board Decision (Joint Motion) was brought before the Court; in it, the parties agreed that a claim for TDIU was raised as part and parcel of the rating claims pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU can be part and parcel of a claim for increased compensation).    

In an Order dated October 2013, the Court remanded the issue of entitlement to a TDIU since July 1, 2008, to the Board.

In December 2013, the Board denied claims of service connection for a back and right knee disability that had been previously remanded.  At that time, the Board also remanded the TDIU issue for further development. 

According to the Court's website, the Veteran has appealed the Board's December 2013 decision as to the back disability claim.  As that issue is still pending before the Court, it is not presently before the Board.

The December 2013 remand referred an unadjudicated claim of entitlement to service connection for a neurological disability of the right wrist to the agency of original jurisdiction (AOJ).  As no action has been taken, it is again referred to the AOJ for disposition.  

In addition, June 2014 VA examination reports dated raised claims of entitlement to higher ratings for service-connected right wrist and right ankle disabilities; a claim to reopen service connection for a back disability; and service connection for a left ankle disability.  These claims are also referred to the AOJ for disposition.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development on the claim for a TDIU is necessary.  

The Veteran received treatment at the Amarillo, Texas VA Medical Center (VAMC) from July 2008 until approximately March 2013.  The clinical notes from Amarillo that are physically located within the claims file are incomplete.  The Veteran's vocational rehabilitation record is also incomplete.  The most recent record from Amarillo's Vocational Rehabilitation and Education department is dated May 2012, although the Veteran was scheduled to have an appointment the following month. 

In March 2009, the Veteran advised his VA healthcare professionals at the Amarillo VAMC that he was scheduled for a neurosurgical consult at the Albuquerque, New Mexico VAMC later that month.  No records from the Albuquerque VAMC have been obtained.  

The Veteran has also been treated at the Shreveport, Louisiana VAMC and its satellite facilities since March 2013; he has also received vocational rehabilitation benefits.  It is unclear whether all available clinical and vocational rehabilitation records are included with the evidence.  

Remand is required so that all outstanding VA records may be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent records from the Social Security Administration (SSA) are dated in July 2012, but the Veteran continued to pursue his claim subsequent to that date.  Updated SSA records must be obtained.

A June 2014 VA medical opinion concluded that the Veteran's service-connected disabilities do not prevent him from obtaining and maintaining substantially gainful employment; however, there is no indication that the examiner took into account the Veteran's education or employment history.  In addition, the examiner provided no rationale for her finding that the Veteran's service-connected disabilities do not prevent him from substantially gainful employment.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA medical examination must be obtained upon remand.  

Accordingly, the case is REMANDED for the following actions:

1.   Obtain all VA treatment records since July 2008 from facilities that include, but are not limited to, VA facilities in Amarillo, Texas; Albuquerque, New Mexico; Texarkana, Texas; and Shreveport, Louisiana.  

If any such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all available VA vocational rehabilitation records since June 2012 from the Amarillo VAMC, the Shreveport VAMC, and/or any other appropriate facility.  

All efforts to locate these records must be documented.  If it is determined that such records do not exist or are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Request from SSA all records associated with the Veteran's disability claim since July 2012.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records. 

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to assess his employability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in combination, render him unable to secure and follow a substantially gainful occupation.  The examiner must consider the Veteran's education and previous work history, but not his age or nonservice-connected disabilities, in formulating an opinion.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




